ORDER

PER CURIAM.
Clint Richards (Richards) appeals the trial court’s summary judgment in favor of Lititz Mutual Insurance Company on Richards’ claim to collect liability insurance for an injury he sustained. We have reviewed the briefs of the parties and the record on appeal, and we conclude an extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2013).